DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.
 
Response to Arguments
3.	Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive. 
	On pages 8-10 of the amendment, Applicant argued that prediction luma samples are output in a case that (i) gbi_idx is equal to 0 and (ii) sps_gbi_enabled_flag is equal to one.
	The cited portion from Bross on page 9 of Applicant’s amendment teaches that prediction luma samples are output in a case that gbi_idx is equal to 0 and sps_bdof_enabled_flag is equal to 1 (not sps_gbi_enabled_flag is equal to one). Page 49 of Bross teaches that the presence of gbi_idx in the coding unit syntax is based on the value of sps_gbi_enabled_flag which specifies whether bi-prediction with CU weights can be used for inter prediction.  When bi-prediction optical flow sample prediction is used, sps_gbi_enabled_flag is equal to 0, which is the second value, because no bi-prediction with CU weights is used, and gbi_idx is not present in coding unit syntax of the CVS. Gbi_idx is not present means that its value is equal to 0 as taught on page 63.  Therefore, it is clear that (i) gbi_idx is equal to 0 and (ii) sps_gbi_enabled_flag is equal to 0 when bi-directional optical flow sample prediction is used.      

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bross et al. “Versatile Video Coding (Draft 3)” hereinafter “Bross”.
As per claim 7, Bross discloses a prediction image generation method for generating a prediction image (see 8.3.6.1), the prediction image generation method including: 
decoding an inter prediction flag (page 35, parsing inter_pred_idc shown in coding unit syntax table 7.3.4.6) indicating any one of an L0 list prediction, an L1 list prediction, and a bi-prediction is used (page 62, inter_pred_idc[ x0 ][ y0] specifies whether list0, list1, or bi-prediction is used for the current coding unit according to Table 7-7); and 
decoding an index specifying information for a generalized bi-prediction (page 36, parsing gbi_idx shown in coding unit syntax table 7.3.4.6);
deriving a weight prediction flag specifying a state of a weighted prediction (i.e. sps_gbi_enabled_flag, taught in sequence parameter set RBSP syntax table 7.3.2.1 on page 25, that specifies whether bi-prediction with CU weights can be used for inter prediction, see page 49);
deriving a first prediction list utilization flag and a second prediction list utilization flag by using the inter prediction flag (predFlagL0 and predFlagL1 are generated using inter_pred_idc as explained in 8.3.2.1, pages 93-94), and 
generating the prediction image consisting of a bi-directional optical flow sample prediction unit, a generalized bi-prediction unit, or a weighted prediction unit (see equations 8-715 and 8-716, section 8.3.6.5 on pages 154-155), wherein 
the prediction image is generated by using a bi-directional optical flow sample prediction in a case that (i) a value of the first prediction list utilization flag and a value of the second prediction list utilization flag are both equal to a first value, (ii) a value of the index is equal to a second value (section 8.3.6.1, when predFlagL0 and predFlagL1 are 1 and GbiIdx is 0, bdofFlag is TRUE, and the BDOF processing of 8.3.6.4 is performed, pages 145-146.  In this case, the first value is 1 and the second value is 0), and (iii) a value of the weight prediction flag (i.e. sps_gbi_enabled_flag) is equal to the second value (the presence of gbi_idx in the coding unit syntax is based on the value of sps_gbi_enabled_flag that specifies whether bi-prediction with CU weights can be used for inter prediction, page 49.  It is clear that when bi-prediction optical flow sample prediction is used, sps_gbi_enabled_flag is equal to 0, which is the second value, because no bi-prediction with CU weights is used as taught in page 49), and 
the prediction image is generated by using the generalized bi-prediction in a case that (i) the value of the first prediction list utilization flag and the value of the second prediction list utilization flag are both equal to the first value and (ii) the value of the index is not equal to the second value (section 8.3.6.1, when predFlagL0 and predFlagL1 are 1 and GbiIdx is not 0, bdofFlag is FALSE, and the GBI processing of 8.3.6.5 is performed, pages 145-146).
the prediction image is generated by using a weighted prediction in a case that (i) the value of the first prediction list utilization flag and the value of the second prediction list utilization flag are both equal to the first value (section 8.3.6.1, when predFlagL0 and predFlagL1 are 1 and GbiIdx is not 0, bdofFlag is FALSE, and the GBI processing of 8.3.6.5 is performed, pages 145-146) and (ii) the value of the weight prediction flag is equal to the first value (page 49, whether bi-prediction with CU weights can be used for inter prediction is based on the value of sps_gbi_enabled_flag. In the case no bi-prediction with CU weights is used, the value of sps_gbi_enabled_flag is equal to 0; otherwise sps_gbi_enabled_flag is equal to 1, which is the first value, when bi-prediction with CU weights is used).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


8.	Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bross et al. “Versatile Video Coding (Draft 3)” JVET-L1001-v7, hereinafter “Bross” in view of Bordes et al (US 2022/0021869) hereinafter “Bordes”.
As per claim 1, Bross discloses a prediction image generation apparatus for generating a prediction image (see 8.3.6.1), the prediction image generation apparatus comprising: 
…decodes: (i) an inter prediction flag (page 35, parsing inter_pred_idc shown in coding unit syntax table 7.3.4.6) indicating any one of an L0 list prediction, an L1 list prediction, and a bi-prediction is used (page 62, inter_pred_idc[ x0 ][ y0] specifies whether list0, list1, or bi-prediction is used for the current coding unit according to Table 7-7), and (ii) an index specifying information for a generalized bi-prediction (page 36, parsing gbi_idx shown in coding unit syntax table 7.3.4.6); and that derives:
(i) a weight prediction flag specifying a state of a weighted prediction (i.e. sps_gbi_enabled_flag, taught in sequence parameter set RBSP syntax table 7.3.2.1 on page 25, that specifies whether bi-prediction with CU weights can be used for inter prediction, see page 49), and
(ii) a first prediction list utilization flag and a second prediction list utilization flag by using the inter prediction flag (predFlagL0 and predFlagL1 are generated using inter_pred_idc as explained in 8.3.2.1, pages 93-94), and 
…generates the prediction image consisting of a bi-directional optical flow sample prediction unit, a generalized bi-prediction unit, or a weighted prediction unit (see equations 8-715 and 8-716, section 8.3.6.5 on pages 154-155), wherein 
…generates the prediction image by using a bi-directional optical flow sample prediction in a case that (i) a value of the first prediction list utilization flag and a value of the second prediction list utilization flag are both equal to a first value, (ii) a value of the index is equal to a second value (section 8.3.6.1, when predFlagL0 and predFlagL1 are 1 and GbiIdx is 0, bdofFlag is TRUE, and the BDOF processing of 8.3.6.4 is performed, pages 145-146. In this case, the first value is 1 and the second value is 0), and (iii) a value of the weight prediction flag (i.e. sps_gbi_enabled_flag) is equal to the second value (the presence of gbi_idx in the coding unit syntax is based on the value of sps_gbi_enabled_flag that specifies whether bi-prediction with CU weights can be used for inter prediction, page 49.  It is clear that when bi-prediction optical flow sample prediction is used, sps_gbi_enabled_flag is equal to 0, which is the second value, because no bi-prediction with CU weights is used as taught in page 49), 
…generates the prediction image by using the generalized bi-prediction in a case that (i) the value of the first prediction list utilization flag and the value of the second prediction list utilization flag are both equal to the first value and (ii) the value of the index is not equal to the second value (section 8.3.6.1, when predFlagL0 and predFlagL1 are 1 and GbiIdx is not 0, bdofFlag is FALSE, and the GBI processing of 8.3.6.5 is performed, pages 145-146), and
generates the prediction image by using a weighted prediction in a case that (i) the value of the first prediction list utilization flag and the value of the second prediction list utilization flag are both equal to the first value (section 8.3.6.1, when predFlagL0 and predFlagL1 are 1 and GbiIdx is not 0, bdofFlag is FALSE, and the GBI processing of 8.3.6.5 is performed, pages 145-146) and (ii) the value of the weight prediction flag is equal to the first value (page 49, whether bi-prediction with CU weights can be used for inter prediction is based on the value of sps_gbi_enabled_flag. In the case no bi-prediction with CU weights is used, the value of sps_gbi_enabled_flag is equal to 0; otherwise sps_gbi_enabled_flag is equal to 1, which is the first value, when bi-prediction with CU weights is used).
However, Bross does not explicitly disclose inter prediction parameter decoding circuitry and prediction image generation circuitry.
In the same field of endeavor, Bordes discloses an inter prediction parameter decoding circuitry (fig. 8; paragraph 0054)  and prediction image generation circuitry (see fig. 1a), wherein all the embodiments in Bordes can be carried by circuitry as taught in paragraph 0155.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Bross, with those of Bordes, because both references are drawn to the same field of endeavor, because indeed both references describe bi-prediction with CU weights used for inter prediction, and because such a combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result, which is embodying the claimed method of Bross.  This rationale applies to all combinations of Bross and Bordes used in this Office Action unless otherwise noted.
As per claim 2, Bross discloses wherein the bi-directional optical flow sample prediction is a prediction method for generating the prediction image by using (i) a refinement value derived using a gradient image (see 8.3.6.4 pages 152-154) and (ii) two interpolation images (see 8.3.6.3.1 on page 148, If bdofFlag is equal to TRUEand one or more of the following conditions are true,the prediction luma sample value predSamplesLXL[ xL ][ yL ] is derived by invoking the luma sample bilinear interpolation filtering process as specified in clause 8.3.6.3.3).  
As per claim 3, Bross discloses wherein the generalized bi-prediction is a prediction method for generating the prediction image by using (i) a first interpolation image, (ii) a second interpolation image, (iii) a first weight coefficient set by using a table defined by the index, and (iv) a second weight coefficient set by using the first weight coefficient (see formula 8-716 in 8.3.6.5, pages 154-155, wherein w0=8-w1).  
As per claim 4, Bross discloses wherein a value of the second weight coefficient is set to a value obtained by subtracting a value of the first weight coefficient from 8 (page 158, w0=8-w1). 
As per claim 5, Bordes discloses wherein a coding target image is reconstructed by adding or subtracting a residual image to or from the prediction image (paragraph 0138, Combining (155) the decoded prediction residuals and the predicted block, an image block is reconstructed; paragraph 0140, Combining (255) the decoded prediction residuals and the predicted block, an image block is reconstructed). 
As per claim 6, Bross and Bordes disclose a video coding apparatus comprising the prediction image generation apparatus according to claim 1 (see the rejection of claim 1), wherein a residual between the prediction image and a coding target image is coded (Bross; the residual signal of coding units coded in inter prediction mode as taught in page 165).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482